Clark, J.
The application of defendant for a continuance was properly overruled. Apart from the fact that one of the absent witnesses was defendant’s wife, and another his father-in-law, both of whom are shown by counter-affidavits not to have resided in the county of the prosecution, as alleged in the application, and the further fact that two others of the absent witnesses did appear and testify on the trial, the absent testimony, in view of the evidence, could not have been material, or in any manner have affected the result.
The application itself failed to show with distinctness the materiality of the absent testimony, and it satisfactorily" appeared, on the hearing of a motion for new trial, that no injustice had been done. This offered an additional reason why the verdict should not be disturbed. Hyde v. The State, 16 Texas, 445 ; Cooper v. The State, 19 Texas, 449 ; Bowman v. The State, 40 Texas, 8 ; Wright v. The State, 44 Texas, 645 ; Richardson v. The State, 2 Texas Ct. App. 322 ; Fernandez v. The State, 4 Texas Ct. App. 419 ; Murphy v. The State, 6 Texas Ct. App. 420.
The judgment is affirmed.

Affirmed.